ALLOWANCE

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


**** BEGIN AMENDMENT ****
	

AMEND the APPLICATION TITLE to now read:

	“SOLID STATE IMAGE SENSOR COMPRISING STACKED SUBSTRATES, SEMICONDUCTOR DEVICE, AND ELECTRONIC DEVICE”


**** END AMENDMENT ****






Related Art
	The following cited references defines the general state of the art but is not considered to teach Applicant’s claimed invention:

	SOLHUSVIK (US 20130068929) discloses a solid state image sensor having a vertically stacked substrate architecture and having plural types of control circuitry (i.e. row & column drivers, CDS & ADCs) arranged to control an image sensor. See Figures 2-7 and para[0025, 0034-0039, 0045, 0048 and 0050].


	IWABUCHI (US 20100276572) discloses a solid state image sensor having a vertically stacked substrate architecture and having plural types of control circuitry (i.e. row & column drivers, CDS & ADCs) arranged to control an image sensor. See Figures 1 & 3-5 and para[0088, 0097, 0099].


	WAKABAYASHI (WO 2014007004) “Same Assignee” discloses a solid state image sensor having a vertically stacked substrate architecture and having plural types of control circuitry (i.e. row & column drivers, CDS & ADCs) arranged to control an image sensor. See Figures 9 & 11-17 and para[0132-0135].



Reason for Allowance
Per the amendment/arguments filed on 5/24/2021, Applicant amended independent claim 8 to overcome the previous 35 USC 112 rejection. Otherwise all claims were previously indicated as allowable over the prior art of record per Non-Final Action (mailed 2/23/2021). Furthermore, upon further consideration of the prior art of record in view of an updated prior art search, the Examiner has determined that Applicant’s claimed invention is now allowable.
For these claims, Applicant’s claimed invention is related to a solid state image sensor having a vertically stacked substrate architecture (i.e. Fig. 5, 11A, 11B & 12) and having plural types of control circuitry (i.e. row & column drivers, CDS & ADCs) arranged to control an image sensor, in general, as also known in prior art (see Related Art discussed above and cited in PTO-892).
However, the prior art, taken alone or in reasonable combination, does not teach a solid state image sensor comprising Applicant’s claimed limitation (with emphasis in bold): 
“a second semiconductor substrate (Fig. 11B: chip 52) provided with at least a control circuit unit (row control line driver units 2A) comprising a first control line driver (2A-1) and a second control line driver (2A-2), 
wherein a pixel control line in the first group and a pixel control line in the second group transmit control signals to pixels in a common row of the matrix, the first control line driver is configured to drive the first group of pixel control lines, and the second control line driver is configured to drive the second group of pixel control lines”, as stated in claim 1 and supported by Figures 11A, 11B, 12 & 13 and para [0109-0115].
claims 1-13 are now allowed.

	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes (with emphasis in bold): 
“A solid state image sensor comprising:
a second semiconductor substrate provided with at least a control circuit unit comprising a first control line driver and a second control line driver, 
wherein a pixel control line in the first group and a pixel control line in the second group transmit control signals to pixels in a common row of the matrix, the first control line driver is configured to drive the first group of pixel control lines, and the second control line driver is configured to drive the second group of pixel control lines”.
Claims 2-7 & 11-13 are allowed for depending from allowable claim 1.

	Regarding independent claim 8, a semiconductor device, comprises similar allowable limitations recited in claim 1 and therefore is allowable.

Regarding independent claim 9, an electronic device, comprises similar allowable limitations recited in claim 1 and therefore is allowable.
Claim 10 is allowed for depending from allowable claim 9.













Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698